                                          Case 5:19-cv-01622-NC Document 73 Filed 02/21/20 Page 1 of 5




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         HARTFORD FIRE INSURANCE                           Case No. 19-cv-01622-NC
                                  11     COMPANY,
                                                                                           ORDER GRANTING
                                                      Plaintiff,
Northern District of California




                                  12                                                       PLAINTIFF AND THIRD-
 United States District Court




                                                                                           PARTY DEFENDANT’S
                                  13            v.                                         MOTIONS FOR SUMMARY
                                                                                           JUDGMENT
                                  14     TURNER/DEVCON,
                                                                                           Re: Dkt. Nos. 65, 66
                                  15                  Defendant.
                                  16
                                         TURNER/DEVCON,
                                  17
                                                      Third-Party Plaintiff,
                                  18
                                                v.
                                  19
                                         ALTERRA AMERICA INSURANCE
                                  20     COMPANY,

                                  21                  Third-Party Defendant.

                                  22         Before the Court is plaintiff Hartford Fire Insurance and third-party defendant
                                  23   Alterra America Insurance Company’s motion for summary judgment. See Dkt. Nos. 65,
                                  24   66. Both parties argue that they do not have a duty to defend defendant Turner/Devcon in
                                  25   connection with an underlying Americans with Disabilities Act (“ADA”) lawsuit. The
                                  26   Court previously confronted an identical dispute between Turner/Devcon and third-party
                                  27   defendant Westchester Surplus Lines Insurance Company. See Dkt. No. 57. Because
                                  28
                                            Case 5:19-cv-01622-NC Document 73 Filed 02/21/20 Page 2 of 5




                                  1    Turner/Devcon has not meaningfully distinguished the current dispute from its previous
                                  2    dispute with Westchester, the Court GRANTS Hartford and Alterra’s motions for
                                  3    summary judgment.
                                  4    I.    Background
                                  5           The background facts are undisputed. In 2016, Abdul Nevarez sued the City of
                                  6    Santa Clara, the Forty Niners football team, and related corporate entities alleging that the
                                  7    Forty Niners’ stadium lacked sufficient public accommodations, such as accessible seating,
                                  8    restrooms, and signage. See Nevarez v. Forty Niners Football Co., LLC, Case No. 16-cv-
                                  9    07013-LHK (N.D. Cal.), Dkt. No. 195 (“Nevarez Compl.”) ¶ 13. Nevarez brought putative
                                  10   class claims under the Americans with Disability Act (“ADA”) and California’s Unruh
                                  11   Act. Id. ¶¶ 84 – 117.
                                              The Forty Niners, in turn, sued Turner/Devcon, who built the stadium. See
Northern District of California




                                  12
 United States District Court




                                  13   Nevarez, Dkt. No. 107 (“Niners Compl.”). In their third-party complaint, the Forty Niners
                                  14   seek equitable indemnity, alleging that any liability was caused by Turner/Devcon’s
                                  15   negligence. Id. ¶ 9. The Forty Niners also allege that Turner/Devcon contractually agreed
                                  16   to indemnify them for any suit relating to “penalties or fines levied or assessed for
                                  17   violations of any Legal Requirement.” Id. ¶ 13. Both Nevarez and the Forty Niners’
                                  18   lawsuits are still pending.
                                  19          This lawsuit was brought by Hartford, who seeks declaratory relief that it owes
                                  20   Turner/Devcon no duty to defend or indemnify in connection with the Nevarez lawsuit.
                                  21   See Dkt. No. 1. Turner/Devcon countersued and also brought claims against Westchester
                                  22   and Alterra seeking to compel their defense. See Dkt. Nos. 18, 19. The Court granted
                                  23   Westchester’s motion to dismiss and dismissed Westchester on August 9, 2019, finding
                                  24   that the underlying facts in the Nevarez lawsuit did not constitute an “occurrence” under
                                  25   California law. See Dkt. No. 57.
                                  26          Hartford and Alterra now move for summary judgment on identical grounds. See
                                  27   Dkt. Nos. 65, 66. All parties have consented to the jurisdiction of a magistrate judge. See
                                  28   Dkt. Nos. 10, 16, 32, 33.
                                                                                     2
                                             Case 5:19-cv-01622-NC Document 73 Filed 02/21/20 Page 3 of 5




                                  1    II.    Legal Standard
                                  2            Under Federal Rules of Civil Procedure 56(a), a court “shall grant summary
                                  3    judgment if the movant shows that there is no genuine dispute as to any material fact and
                                  4    the movant is entitled to judgment as a matter of law.” Under Rule 56, the moving party
                                  5    bears the initial burden to demonstrate the absence of a genuine issue of material fact.
                                  6    Once the moving party meets its burden, then the non-moving party must cite “particular
                                  7    parts of materials in the record” showing that there is a genuine issue for trial. Fed. R. Civ.
                                  8    P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A “genuine issue” exists if a
                                  9    reasonable jury could find for the non-moving party. E.g., Open Text v. Box, Inc., No. 13-
                                  10   cv-04910-JD, 2015 WL 428365, at *1 (N.D. Cal. Jan. 30, 2015). On summary judgment,
                                  11   the Court does not make credibility determinations or weigh conflicting evidence, as these
Northern District of California




                                  12   determinations are left to the trier of fact at trial. Bator v. State of Hawaii, 39 F.3d 1021,
 United States District Court




                                  13   1026 (9th Cir. 1994).
                                  14   III. Discussion
                                  15           Hartford and Alterra’s motions for summary judgment largely retrace Westchester’s
                                  16   motion to dismiss.1 Put briefly, Hartford and Alterra contend that they have no duty to
                                  17   defend Turner/Devcon in connection with the Nevarez lawsuit because the construction of
                                  18   the Forty Niners’ stadium was an intentional act, which is not a covered “occurrence”
                                  19   under its policy.
                                  20           In the previous order granting Westchester’s motion to dismiss, the Court followed
                                  21   Modern Dev. Co. v. Navigators Ins. Co., 111 Cal. App. 4th 932, 943 (2003) and Pacatte
                                  22   Constr. Co. v. AMCO Ins. Co., No. 12-cv-01472-JST, 2013 WL 2153675, at *5–6 (N.D.
                                  23   Cal. May 16, 2013), which tackled similar duty to defend claims with underlying ADA
                                  24   lawsuits. In both cases, the courts reasoned that constructing a building in a particular
                                  25   manner was a deliberate act. Because Westchester’s policy only covers “occurrences” or
                                  26   “accidents,” it did not cover Turner/Devcon’s construction of the Forty Niners’ stadium.
                                  27
                                  28
                                       1
                                        The arguments made in the parties’ briefing also reflects arguments made in
                                       Turner/Devcon’s prior motion for reconsideration. See Dkt. Nos. 58, 59.
                                                                                   3
                                             Case 5:19-cv-01622-NC Document 73 Filed 02/21/20 Page 4 of 5




                                  1            The same reasoning applies here. Hartford covers “occurrences” that are defined
                                  2    the same way as in Westchester’s policy. See Dkt. No. 36-2, Ex. D § III.B; Dkt. No. 36-2,
                                  3    Ex. E § V.16. Likewise, as an excess insurer, Alterra provides coverage only if
                                  4    Westchester provides coverage. See Dkt. No. 66-1, Ex. A. Thus, Hartford and Alterra do
                                  5    not owe Turner/Devcon a duty to defend in the underlying Nevarez lawsuit.
                                  6            Turner/Devcon offers two new arguments in support of its position. Neither are
                                  7    persuasive.
                                  8            First, Turner/Devcon points out that Hartford originally accepted its duty to defend
                                  9    by letter in August 2018. See Dkt. No. 68-1. In that letter, Hartford acknowledged that the
                                  10   Nevarez plaintiffs’ third amended complaint asserted liability caused by an “occurrence.”
                                  11   See id. at 1, 4. According to Turner/Devcon, Hartford could not subsequently withdraw its
                                       defense when the Nevarez plaintiffs filed their fourth amended complaint. However,
Northern District of California




                                  12
 United States District Court




                                  13   Hartford’s initial defense of the third amended complaint was “subject to a full reservation
                                  14   of rights.” Id. at 1. Under California law, “waiver requires the insurer to intentionally
                                  15   relinquish its right to deny coverage.” Ringler Assocs. Inc. v. Md. Cas. Co., 80 Cal. App.
                                  16   4th 1165, 1188 (2000).
                                  17           Second, Turner/Devcon attempts to distinguish Hartford’s duty to defend from
                                  18   Westchester’s duty. The Westchester policy describes Westchester’s “the right and . . .
                                  19   opportunity to be associated with the defense” (see Dkt. No. 36-6 § C.1), while the
                                  20   Hartford policy makes clear that it has an intrinsic duty to defend (see Dkt. No. 36-7).
                                  21   This distinction is unpersuasive. Westchester’s policy simply describes its role as an
                                  22   excess insurer who does not have to step in until Turner/Devcon exhausts its primary
                                  23   coverage. In any case, the reasoning in Modern Development and Pacatte are equally
                                  24   applicable to excess and primary insurers.
                                  25   IV. Conclusion
                                  26           The Court GRANTS Hartford and Alterra’s motions for summary judgment.
                                  27   Because no claims remain, the Court will enter judgment.
                                  28   ///
                                                                                     4
                                          Case 5:19-cv-01622-NC Document 73 Filed 02/21/20 Page 5 of 5




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: February 21, 2020          _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            5
